2012 Transitional Award
Performance Units


TRIMAS CORPORATION
2006 LONG TERM EQUITY INCENTIVE PLAN
PERFORMANCE UNIT AGREEMENT


TriMas Corporation (“Corporation”), as permitted by the TriMas Corporation 2006
Long Term Equity Incentive Plan (“Plan”), grants to the individual listed below
(“Grantee”), the opportunity to earn the Performance Units (“Performance Units”)
in the amount designated in this Performance Unit Agreement (“Agreement”),
subject to the terms and conditions of the Plan and this Agreement.
Unless otherwise defined in this Agreement or in Appendices A, B, C to this
Agreement, the terms used in this Agreement have the same meaning as defined in
the Plan. The term “Service Provider” as used in this Agreement means an
individual actively providing services to the Corporation or a Subsidiary of the
Corporation.
I.    NOTICE OF PERFORMANCE UNIT AWARDS


--------------------------------------------------------------------------------


Grantee:
[specify Grantee’s name]
Date of Agreement:
[month and day], 2012
Grant Date:
[month and day], 2012
Awards Granted:
Performance Units based on 2012 performance (the “2012 Performance Units”)
 
Performance Units based on 2013 performance (the “2013 Performance Units”)
Number of Performance Units underlying 2012 Performance Units:
[number of shares], subject to lesser or greater number depending on achievement
of performance goals
Number of Performance Units underlying 2013 Performance Units:
[number of shares], subject to lesser or greater number depending on achievement
of performance goals
Performance Measurement Period for 2012 Performance Units:
Beginning on January 1, 2012, and continuing through December 31, 2012 (the
“2012 Performance Period”)
Performance Measurement Period for 2013 Performance Units:
Beginning on January 1, 2012, and continuing through December 31, 2013 (the
“2013 Performance Period”)
Settlement Method:
Earned and vested Performance Units will be settled by delivery of one share of
Common Stock for each Performance Unit being settled.



II.    AGREEMENT
A.    Grant of Performance Units. The Corporation grants to the Grantee (who,
pursuant to these Awards is a Participant in the Plan) the number of 2012
Performance Units and 2013 Performance Units (the 2012 Performance Units and the
2013 Performance Units are hereinafter sometimes collectively referred to as the
“Performance Units”) set forth above, subject to adjustment as provided
otherwise in this Agreement. The Performance Units granted under this Agreement
are payable only in shares of Common Stock. Notwithstanding anything to the
contrary anywhere else in this Agreement, the Performance Units in these Awards
are subject to the terms, definitions and provisions of the Plan, which are
incorporated by reference into this Agreement.
1.    Vesting of the 2012 Performance Units. Grantee must be employed on the
2012 Settlement Date (as such term is defined in Section II.A.8 below to be
eligible to vest in, and earn, the 2012 Performance Units. Any unvested 2012
Performance Units subject to this 2012 Performance Award will be canceled and
forfeited if the Grantee terminates the Grantee’s services with the Corporation
or a Subsidiary of the Corporation before the 2012 Settlement Date, except as
designated otherwise in this Agreement. Any 2012 Performance Units that remain
unearned after the “2012 Determination Date” (as such term is defined in
Appendix A) will be canceled and forfeited.
2.    Vesting of the 2013 Performance Units. Grantee must be employed on the
2013 Settlement Date (as such term is defined in Section II.A.8 below to be
eligible to vest in, and earn, the 2013 Performance Units. Any unvested 2013
Performance Units subject to this 2013


--------------------------------------------------------------------------------


Performance Award will be canceled and forfeited if the Grantee terminates the
Grantee’s services with the Corporation or a Subsidiary of the Corporation
before the 2013 Settlement Date, except as designated otherwise in this
Agreement. Any 2013 Performance Units that remain unearned after the “2013
Determination Date” (as such term is defined in Appendix B) will be canceled and
forfeited.
3.    Performance Goals to Earn Performance Units. Grantee will only receive
shares of Common Stock related to, and to the extent that, such shares are
earned pursuant to the “Performance Goals” specified in Appendix A or Appendix B
to this Agreement, as applicable.
4.    Rights of Grantee. These Awards do not entitle the Grantee to any
ownership interest in any actual shares of Common Stock unless and until such
shares of Common Stock are issued to the Grantee pursuant to the terms of the
Plan. Since no property is transferred until the shares of Common Stock are
issued, the Grantee acknowledges and agrees that the Grantee cannot and will not
attempt to make an election under Section 83(b) of the Code to include the fair
market value of the Performance Units in the Grantee’s gross income for the
taxable year of the grant of these Awards. Until shares of Common Stock are
issued to the Grantee in settlement of earned and vested Performance Units under
these Awards, the Grantee will have none of the rights of a stockholder of the
Corporation with respect to the shares of Common Stock issuable in settlement of
the Performance Units, including the right to vote the shares of Common Stock
and receive distributions other than dividends. Shares of Common Stock issuable
in settlement of Performance Units will be delivered to the Grantee upon
settlement in book entry form or in such other manner as the Administrator may
determine.
5.    Adjustments. In the event of any stock dividend, reclassification,
subdivision or combination, or similar transaction affecting the Common Stock to
which the Performance Units covered by these Awards relate, the rights of the
Grantee will be adjusted as provided in Article X of the Plan.
6.    Termination of Services. Any unvested Performance Units subject to these
Awards will be forfeited if the Grantee voluntarily terminates the Grantee’s
services with the Corporation or a Subsidiary of the Corporation, or if the
Grantee’s services are terminated by the Company for any reason (other than
death, Disability, or Retirement, as such term is defined in Appendix C) before
an applicable Settlement Date. Notwithstanding the foregoing, if Grantee ceases
to be a Service Provider during either the 2012 Performance Period or the 2013
Performance Period as a result of Grantee’s death or Disability, the Grantee
shall receive a pro-rata portion of the number of Performance Units, if any,
that are earned under Section II.A.3 due to the achievement of one or more
performance measures specified in Appendix A or Appendix B, as applicable,
during the applicable Performance Period. The pro-rata percentage of the number
of Performance Units to be earned and settled under Section II.A.8 shall be
equal to (x) the amount determined under Section II.A.3 above at the end of the
applicable Performance Period, multiplied by (y) a fraction (not greater than
1), the numerator of which is the number of full calendar months the Grantee was
employed or rendering services from the Grant Date through the date of the
Grantee’s termination, and the denominator of which is 36. If a Participant
ceases to be a Service Provider as a result of


--------------------------------------------------------------------------------


Participant’s Retirement, the Committee may, in its discretion, permit
Participant to receive a pro-rata portion of the number of Performance Units
specified in Section I above, with the pro-rata percentage of the number of
Performance Units to be vested to be determined in accordance with the
immediately preceding sentence. Any Performance Units that are not earned and do
not vest in accordance with the foregoing sentence shall terminate and be
forfeited as of the date of the Grantee’s termination. Further, the Corporation
retains the right to accelerate the vesting (but not the time of payment) of all
or a portion of the Performance Units subject to these Awards, in which event a
similar pro-ration determination as provided in the previous sentence will be
apply.
7.    Change in Control. If a Change in Control occurs prior to the end of a
Performance Period, the Performance Units shall be subject to pro-rata vesting
such that the number of Performance Units subject to each Award that shall
become vested and non-forfeitable shall equal (x) the Target number of
Performance Units (as identified on Appendix A or B), multiplied by (y) a
fraction (not greater than 1), the numerator of which is the number of full
calendar months the Grantee was employed or rendering services following the
Grant Date through the date of the consummation of the Change in Control, and
the denominator of which is 36. Any Performance Units that are not earned and do
not vest in accordance with the foregoing sentence shall terminate and be
forfeited as of the date of the Change in Control.
8.    Determination of Performance Units Earned and Vested; Settlement. Upon the
Administrator’s certification of achievement of the Corporation’s Performance
Goals (as described in Appendix A or Appendix B, as applicable) and the
Grantee’s satisfaction of the vesting requirements in Section II.A.1 above, each
Award shall be settled by issuing to the Grantee the number of shares of Common
Stock determined pursuant to the applicable Appendix and the Grantee’s name
shall be entered as the shareholder of record on the books of the Corporation.
This settlement shall occur as soon as practicable following the end of an
applicable Performance Period, but in no event later than the March 15th
following such Performance Period (the “Settlement Date”). The Settlement Date
following the 2012 Performance Period shall sometimes be referred to as the 2012
Settlement Date, and the Settlement Date following the 2013 Performance Period
shall sometimes be referred to as the 2013 Settlement Date. In all
circumstances, the number of Performance Units earned or vested will be rounded
down to the nearest whole Performance Unit, unless otherwise determined by the
Administrator. Any unearned Performance Units will be canceled and forfeited.
B.    Other Terms and Conditions.
1.    Non-Transferability of Awards. Except as described below, these Awards and
the Performance Units subject to these Awards may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution. Notwithstanding the foregoing,
with the consent of the Administrator in its sole discretion, the Grantee may
assign or transfer the Award and its underlying Performance Units to a
“Permitted Assignee”, if the Permitted Assignee is bound by and subject to all
terms and conditions of the Plan and this Agreement, and the Permitted Assignee
executes an agreement satisfactory to the Corporation evidencing these
obligations. The terms of these Awards are binding on the executors,


--------------------------------------------------------------------------------


administrators, heirs, successors and assigns of the Grantee.
2.    Withholding. Grantee authorizes the Corporation to withhold from the
shares of Common Stock to be delivered upon vesting of the Performance Units as
payment the amount needed to satisfy any applicable income and employment tax
withholding obligations, or Grantee agrees to tender sufficient funds to satisfy
any applicable income and employment tax withholding obligations in connection
with the vesting of the Performance Units and the resulting delivery of Common
Stock under each Award.
3.    Dispute Resolution. Grantee and the Corporation agree that any
disagreement, dispute, controversy, or claim arising out of or relating to this
Agreement, its interpretation, validity, or the alleged breach of this
Agreement, will be settled exclusively and, consistent with the procedures
specified in this Section II.B.3., irrespective of its magnitude, the amount in
controversy, or the nature of the relief sought, in accordance with the
following:
(a)    Negotiation. In the event of any dispute, controversy, claim, question or
disagreement arising from or relating to this Agreement or the breach of this
Agreement, the Grantee and the Corporation will use their best efforts to settle
the dispute, claim, question or disagreement. To this effect, they will consult
and negotiate with each other in good faith and, recognizing their mutual
interests, attempt to reach a just and equitable solution satisfactory to both
parties.
(b)    Arbitration. If the Grantee and the Corporation do not reach a solution
within a period of 30 days, then, upon written notice by the Grantee to the
Corporation or the Corporation to the Grantee, all disputes, claims, questions,
controversies, or differences will be submitted to arbitration administered by
the American Arbitration Association (the “AAA”) in accordance with the
provisions of its Employment Arbitration Rules (the “Arbitration Rules”).
(1)    Arbitrator. The arbitration will be conducted by one arbitrator skilled
in the arbitration of executive employment matters. The parties to the
arbitration will jointly appoint the arbitrator within 30 days after initiation
of the arbitration. If the parties fail to appoint an arbitrator as provided
above, an arbitrator with substantial experience in executive employment matters
will be appointed by the AAA as provided in the Arbitration Rules. The
Corporation will pay all of the fees, if any, and expenses of the arbitrator and
the arbitration, unless otherwise determined by the arbitrator. Each party to
the arbitration will be responsible for his/its respective attorneys fees or
other costs of representation.
(2)    Location. The arbitration will be conducted in Oakland County, Michigan.
(3)    Procedure. At any oral hearing of evidence in connection with the
arbitration, each party or its legal counsel will have the right to examine its
witnesses


--------------------------------------------------------------------------------


and cross-examine the witnesses of any opposing party. No evidence of any
witness may be presented in any form unless the opposing party or parties has
the opportunity to cross-examine the witness, except under extraordinary
circumstances in which the arbitrator determines that the interests of justice
require a different procedure.
(4)    Decision. Any decision or award of the arbitrator is final and binding on
the parties to the arbitration proceeding. The parties agree that the
arbitration award may be enforced against the parties to the arbitration
proceeding or their assets wherever they may be found and that a judgment upon
the arbitration award may be entered in any court having jurisdiction.
(5)    Power. Nothing contained in this Agreement may be deemed to give the
arbitrator any authority, power, or right to alter, change, amend, modify, add
to, or subtract from any of the provisions of this Agreement.
The provisions of this Section survive the termination or expiration of this
Agreement, are binding on the Corporation’s and Grantee’s respective successors,
heirs, personal representatives, designated beneficiaries and any other person
asserting a claim described above, and may not be modified without the consent
of the Corporation. To the extent arbitration is required, no person asserting a
claim has the right to resort to any federal, state or local court or
administrative agency concerning the claim unless expressly provided by federal
statute, and the decision of the arbitrator is a complete defense to any action
or proceeding instituted in any tribunal or agency with respect to any dispute,
unless precluded by federal statute.
4.    Code Section 409A. Without limiting the generality of any other provision
of this Agreement, Section 11.9 of the Plan pertaining to Code Section 409A is
explicitly incorporated into this Agreement.
5.    No Continued Right as Service Provider. Nothing in the Plan or in this
Agreement confers on the Grantee any right to continue as a Service Provider of
the Corporation or any Subsidiary of the Corporation, or may interfere with or
restrict in any way the rights of the Corporation or any Subsidiary of the
Corporation, which are hereby expressly reserved, to discharge the Grantee at
any time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written employment agreement between the
Grantee and the Corporation or any Subsidiary of the Corporation.
6.    Effect on Other Benefits. In no event will the value, at any time, of the
Performance Units or any other payment or right to payment under this Agreement
be included as compensation or earnings for purposes of any other compensation,
retirement, or benefit plan offered to employees of, or other Service Providers
to, the Corporation or any Subsidiary of the Corporation unless otherwise
specifically provided for in such plan.
7.    Unfunded and Unsecured General Creditor. Grantee, as a holder of PSUs and
rights under this Agreement has no rights other than those of a general creditor
of the


--------------------------------------------------------------------------------


Corporation.  The PSUs represent an unfunded and unsecured obligation of the
Corporation, subject to the terms and conditions of this Agreement and the Plan.
8.    Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of Michigan, notwithstanding conflict of law
provisions.
(Signature Page Follows)


--------------------------------------------------------------------------------


This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.
TRIMAS CORPORATION
Dated: [month and date], 2012
By:        
Name: Joshua A. Sherbin
Title: Vice President, General Counsel and Corporate Secretary







GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS PERFORMANCE UNIT AGREEMENT,
NOR IN THE CORPORATION’S 2006 LONG TERM EQUITY INCENTIVE PLAN, WHICH IS
INCORPORATED INTO THIS AGREEMENT BY REFERENCE, CONFERS ON GRANTEE ANY RIGHT WITH
RESPECT TO CONTINUATION AS A SERVICE PROVIDER OF THE CORPORATION OR ANY PARENT
OR SUBSIDIARY OF THE CORPORATION, NOR INTERFERES IN ANY WAY WITH GRANTEE’S RIGHT
OR THE CORPORATION’S RIGHT TO TERMINATE GRANTEE’S SERVICE PROVIDER RELATIONSHIP
AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR NOTICE.
BY CLICKING THE “ACCEPT” BUTTON BELOW, GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF
THE PLAN AND REPRESENTS THAT THE GRANTEE IS FAMILIAR WITH THE TERMS AND
PROVISIONS OF THE PLAN. GRANTEE ACCEPTS THESE PERFORMANCE UNIT AWARDS SUBJECT TO
ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. GRANTEE HAS REVIEWED THE PLAN
AND THIS AGREEMENT IN THEIR ENTIRETY. GRANTEE AGREES TO ACCEPT AS BINDING,
CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE ADMINISTRATOR UPON
ANY QUESTIONS ARISING UNDER THE PLAN OR THESE AWARDS.






--------------------------------------------------------------------------------


APPENDIX A
TO
PERFORMANCE UNIT AGREEMENT


PERFORMANCE GOALS FOR 2012 TRANSITIONAL
2012 PERFORMANCE UNIT AWARD WITH 2013 VESTING DATE


The actual number of 2012 Performance Units earned by the Grantee will be
determined by the Administrator by the March 1st following the end of the 2012
Performance Period (“2012 Determination Date”), using data as of, and including,
December 31, 2012 under the rules described below. Any 2012 Performance Units
not earned as of the 2012 Determination Date will be canceled and forfeited.


1.    The actual number of shares of Common Stock delivered to the Grantee in
settlement of the 2012Performance Units earned under this Agreement will be
determined based on actual performance results, i.e., EPS Growth, as described
below, subject to Section II.A.1 of the Agreement.


2.    The Performance Units subject to this 2012 Performance Units Award are
earned based on the achievement of specific performance measures over the 2012
Performance Period (i.e., January 1, 2012 through December 31, 2012) and
determined on the 2012 Determination Date.


3.    The Performance Units subject to this 2012 Performance Units Award that
will actually be earned will be based on the achievement of a measure tied to an
earnings per share annual growth rate (“EPS Growth %”).


4.    For purposes of the performance measures, “EPS Growth %” means the growth
rate over the term of this 2012 Performance Units Award of the diluted earnings
per share from continuing operations as reported in the Corporation’s Income
Statement within the applicable Form 10-Q and Form 10-K, plus or minus special
items that may occur from time-to-time that the Committee believes should adjust
the as reported results for measurement of performance.


5.    The Performance Units subject to this 2012 Performance Units Award will be
determined in accordance with the table below, with the total value of such
portion of such Award determined based on the level of EPS Growth % that is
achieved:




EPS Growth %
 
Award Payout
(Reflected as % of 2012
Performance Units
that will Vest in 2013)
 
 
 
 
 
 
 
 
 

There will be no pro rata allocations, i.e., no interpolation or rounding up of
EPS Growth % and resulting award payout levels.


--------------------------------------------------------------------------------


APPENDIX B
TO
PERFORMANCE UNIT AGREEMENT
PERFORMANCE GOALS FOR 2012 TRANSITIONAL
PERFORMANCE UNIT AWARD WITH 2014 VESTING DATE


The actual number of 2013 Performance Units earned by the Grantee will be
determined by the Administrator by the March 1st following the end of the 2013
Performance Period (“2013 Determination Date”), using data as of, and including,
December 31, 2013 under the rules described below. Any 2013 Performance Units
not earned as of the 2013 Determination Date will be canceled and forfeited.


1.    The actual number of shares of Common Stock delivered to the Grantee in
settlement of the 2013 Performance Units earned under this Agreement will be
determined based on actual performance results, i.e., EPS CAGR, as described
below, subject to Section II.A.2 of the Agreement.


2.    The Performance Units subject to this 2013 Performance Units Award are
earned based on the achievement of specific performance measures over the 2013
Performance Period (i.e., January 1, 2012 through December 31, 2013) and
determined on the 2013 Determination Date..


3.    The Performance Units subject to this 2013 Performance Units Award that
will actually be earned will be based on the achievement of a measure tied to an
earnings per share compounded annual growth rate (“EPS CAGR”).


4.    For purposes of the performance measures, “EPS CAGR” means the cumulative
average growth rate over the term of the Award of the diluted earnings per share
from continuing operations as reported in the Corporation’s Income Statement
within the applicable Form 10-Q and Form 10-K, plus or minus special items that
may occur from time-to-time that the Committee believes should adjust the as
reported results for measurement of performance.


5.    The Performance Units subject to this 2013 Performance Units Award will be
determined in accordance with the table below, with the total value of such
portion of such Award determined based on the level of EPS CAGR that is
achieved:




EPS CAGR %
 
Award Payout
(Reflected as % of 2013 Performance
Units that will Vest in 2014)
 
 
 
 
 
 
 
 
 
 
 
 

There will be no pro rata allocations, i.e., no interpolation or rounding up of
EPS CAGR % and resulting award payout levels.


--------------------------------------------------------------------------------


APPENDIX C
TO
PERFORMANCE UNIT AGREEMENT
DEFINITIONS
For purposes of this Agreement:
“Retirement” means termination of Service with the consent of the Committee on
or after age 55, or any other definition established by the Corporation’s
Compensation Committee, in its discretion, either in any Award or in writing
after the grant of any Award, provided that the definition of Retirement with
respect to the timing of payment (and not merely vesting) of any Award subject
to Code Section 409A cannot be changed after the Award is granted.
